Title: From George Washington to Major General Horatio Gates, 28 September 1778
From: Washington, George
To: Gates, Horatio


          
            Sir
            Head Quarters [Fredericksburg] 28 Sepr 1778
          
          I have yours of this date inclosing the proceedings of a Court Martial upon Colo. Brewer.
          General Scott was directed to send you intelligence, if the Enemy made a serious advance; but as they have hitherto kept their main Body upon Valentines Hill, and only sent out Foragers as far as the plains, he has thought there was no occasion to trouble you. The party in Jersey lay still in Bergen Neck—have no Waggons with them, and only collect what they want for subsistance.
          The Returns you mention were recieved, and delivered to the Adjutant General. I imagine his letter, demanding them, was wrote before they got to his hands. I am Sir Your most obt Servt
          
            Go: Washington
          
        